        Case 1:18-cr-00224-AJN Document 334-1 Filed 04/21/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
Septe                                               Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 21, 2020


BY EMAIL

Brian Heberlig
Steptoe & Johnson, LLP
133 Connecticut Avenue, NW
Washington, D.C. 20036
(202) 429-8134
bheberlig@steptoe.com

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Mr. Heberlig:

       We write in further response to your post-trial communications, including communications
dated March 24, April 1, April 8, and April 13, 2020.

        First, as noted previously, in response to your post-trial communications, members of the
prosecution team have reviewed files at the U.S. Attorney’s Office for the Southern District of
New York (“SDNY”), the New York County District Attorney’s Office (“DANY”), and the FBI,
and communicated with people outside the prosecution team. We confirm that our review was not
limited to questions raised in the “examples” in your correspondence. During the course of the
review, and continuing with this submission, we have provided you with documents and other
materials as a courtesy. We have done so without conceding that the documents and materials
were or are discoverable, we reiterate that reservation here, and we will address any arguments to
the contrary in connection with the post-trial briefing schedule set by the Court.

       Second, in response to your April 8, 2020 request, attached as Exhibits A and B are the two
documents referenced in one of the 302 reports of Individual-1’s interviews, which are dated
January 7, 2012 and August 31, 2012.1

       Third, in response to your April 13, 2020 inquiries regarding Exhibit Q to the
Government’s April 13, 2020 letter, none of the materials referred to or transmitted by Special
Agent Pond in her March 27, 2020 email are discoverable. The reports attached to Special Agent

   1
      Because the 302 reports of Individual-1’s interviews are confidential, and because Exhibit A
relates to a separate investigation, please handle these documents as confidential under the
protective order.
        Case 1:18-cr-00224-AJN Document 334-1 Filed 04/21/20 Page 2 of 2
                                                                                          Page 2


Pond’s March 27, 2020 email concerned interviews by the FBI of                         ,
         ,                 , a front desk associate at the defendant’s apartment building, and a
maintenance technician at the defendant’s apartment building.

        Fourth, the prosecution team in this case has communicated with the separate prosecution
team that conducted the investigation that resulted in Commerzbank’s 2015 deferred prosecution
agreement, and reviewed evidence possessed by that separate prosecution team at the FBI and
SDNY. Based on those communications and the related review, we have attached as Exhibit C—
subject to the protective order—emails and attachments related to Commerzbank’s discovery of
the April 4, 2011 transaction, which was the subject of Commerzbank’s June 16, 2011 letter sent
to OFAC, i.e, GX 411. Included within Exhibit C is (1) a June 20, 2011 email transmitting GX
411 from Vinay Jepal, a Sanctions Compliance Officer with Commerzbank, to OFAC, at the
address ofac_feedback@do.treas.gov, and (2) a June 22, 2011 email from OFAC stating: “Vinay,
We have received your correspondence, and we’ll be in touch if further action is required.”

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney


                                                By:          /s/
                                                      Michael Krouse / Jane Kim / Stephanie Lake
                                                         Assistant United States Attorneys
                                                      Garrett Lynch
                                                         Special Assistant United States Attorney
                                                      (212) 637-2279 / 2038 / 1066

Enclosures
